DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/623,124, filed on December 16, 2019 in which claims 1 to 11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on December 16, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 4, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0295475 (Lee).
claim 1 Lee discloses and suggests an array substrate, comprising: 
a flexible substrate, 1 [0088]; 
a plurality of thin film transistors, where each of the pixels will have transistors, disposed on the flexible substrate, as shown; 
a plurality of replacement units, as annotated, disposed on the flexible substrate, as shown, wherein the replacement units and the thin film transistors are spaced apart from each other, as shown; 

    PNG
    media_image1.png
    675
    961
    media_image1.png
    Greyscale
an organic filling layer, INS1 described as polyimide at [0099], disposed on the flexible substrate, as shown, wherein the organic filling layer fills gaps between the thin film transistors and the replacement units, as shown, and covers the thin film transistors and the replacement units, as shown; 
a source and drain layer, SE/DE [0100], disposed on the organic filling layer, as shown; 
a planarization layer, INS2 [0103-4], disposed on the source and drain layer, as shown; 
an anode layer, e.g. EL1 [0111], disposed on the planarization layer, as shown; and 
a pixel definition layer, PDL [0114], disposed on the anode layer, as shown.
Regarding claim 2 which depends upon claim 1, Lee teaches material of the organic filling layer comprises polyimide or acrylic at [0099].
Allowable Subject Matter
Claims 9-11 are allowed.

Regarding claim 9 the prior art fails to disclose a manufacturing method of an array substrate, comprising: providing a flexible substrate; forming a thermal insulation layer on the flexible substrate; forming a buffer layer on the thermal insulation layer; forming an active layer on the buffer layer, patterning the active layer, and doping the active layer; forming a first insulating layer on the active layer; forming a first metal layer on the first insulating layer, and patterning the first metal layer; forming a plurality of thin film transistors and a plurality of replacement units by sequentially etching the first insulating layer, the buffer layer, and the thermal insulation layer, wherein the replacement units and the thin film transistors are spaced apart from each other; forming a first organic layer by depositing an organic material on the flexible substrate, wherein the first organic layer fills gaps between the thin film transistors and the replacement units and covers the thin film transistors and the replacement units; forming a source and drain layer over the organic filling layer first organic layer, and patterning the source and drain layer, wherein a portion of the source and drain layer is electrically connected to the first metal layer; forming a planarization layer on the source and drain layer; forming an anode layer on the planarization layer; and forming a pixel definition layer on the anode layer.
Claims 10-11 depend directly or indirectly on claim 9 and are allowable on that basis.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art fails to disclose the device of claim 1 wherein each of the thin film transistors comprises: a thermal insulation layer disposed on the flexible substrate; a buffer layer disposed on the thermal insulation layer; an active layer disposed on the buffer layer; a first insulating layer disposed on the active layer; and a first metal layer disposed on the first insulating layer.
Claims 4-6 depend directly or indirectly on claim 3 and are allowable on that basis.
Regarding claim 7 the prior art fails to disclose the device of claim 1, wherein each of the replacement units comprises: a thermal insulation layer disposed on the flexible substrate; a buffer layer disposed on the thermal insulation layer; a first insulating layer disposed on the buffer layer; and a first metal layer disposed on the first insulating layer; wherein the source and drain layer is electrically connected to the first metal layer.
Regarding claim 8 the prior art fails to disclose the device of claim 1, wherein the organic filling layer comprises a first organic layer and a second organic layer disposed on the first organic layer; and the first organic layer completely covers the replacement units and the thin film transistors, or the first organic layer completely covers the replacement units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893